              Case 6:21-bk-00001-KSJ          Doc 17     Filed 03/08/21      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA

 In Re:

 KAMLESH VADHER                                         CHAPTER 13
                                                        CASE NO. 6:21-bk-00001
          Debtor.
                                        /

                                   NOTICE OF APPEARANCE

          COMES NOW, Jennifer Englert, and hereby files his Notice of Appearance as counsel of
 record for the Creditor, North Shore at Lake Hart HOA, in the above-styled case, and requests that
 the firm be provided copies of all pleadings filed herein and any notice of the matters arising in this
 action may be duly served on the undersigned at the following address:
                                               /S/ Jennifer Englert______________
                                               Jennifer Englert, Esq.
                                               Florida Bar No. 180297
                                               THE ORLANDO LAW GROUP, PL
                                               12301 Lake Underhill Rd. Suite 213
                                               Orlando, Florida 32828
                                               Tel: (407) 512-4394
                                               Fax: (407) 955-4654
                                               E-Mail: jenglert@theorlandolawgroup.com

                                   CERTIFICATE OF SERVICE
      A true and correct copy of the foregoing has been sent by either electronic transmission or
U.S. Mail the 8th day of March 2021 to Kamlesh Vadher 5 Hill Ave. Orlando, FL 32801, Erik J.
Washington The Washington Law Firm, P.A. PO Box 536086 Orlando, FL 32853, Laurie K.
Weatherford PO Box 3450 Winter Park, FL 32790, and United States Trustee 400 West
Washington Street, Suite 1100 Orlando, FL 32801.


                                               /S/ Jennifer Englert______________
                                               Jennifer Englert, Esq.
